DETAILED ACTION
Status of Claims 
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination received on 11/18/2020.
Claims 1, 11, and 21 are amended. Claim 19 is cancelled. Claims 1-18, 20, and 21 are considered in this office action. Claims 1-18, 20, and 21 are pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendments have been considered, and overcome the 35 U.S.C. 112(b) rejection.
Applicant’s amendment has been considered, applicant amendments overcame the 102 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejections have been considered, Examiner notes that the Applicant amended claims 11 and 21 recite sufficient antecedent basis for the customer-facing agent in the claim. Rejection withdrawn. 

Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
The applicant assets that the elements integrate the alleged abstract idea into a practice application inventions (i.e., improving the visibility of the electronic ticket). Further, this visibility of the electronic ticket is improved by looping the internal agent into the ticket with the customer-facing agent 
The examiner respectfully disagrees. The examiner notes that paragraph 0022 and fig. 2 do not show any improvement to “the visibility of the electronic ticket”. Granting accessibility to an electronic ticket by tying/linking them to a ticket no matter how times the ticket is updated is not reasonability considered an improvement to any structure or technology.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
Next the applicant asserts that additional elements recited in the independent claims are sufficient to amount to significantly more than the judicial exception. For example, the visibility of the electronic ticket is improved by looping the internal agent into the ticket with the customer-facing agent being directly tied or linked to the ticket no matter how many times the ticket is updated. See paragraph [0022] and Fig. 2. The applicant further asserts that the act of looping is not a mental step, but more of a script configured to tie the customer- facing agent 204 to the electronic ticket as a primary agent. This way, when the electronic ticket is assigned to another agent, the customer-facing remains tied to the ticket, allowing the ticket to be visible on his or her computing device. 
The examiner respectfully disagrees. It is first noted that the claims recite an abstract idea by reciting a concept of managing an interaction between people including following rules and instructions, which falls into the “method of organizing of human activity”, not a “mental process”. Paragraphs 3-10 of applicant’s Specification showcase examples of the concept of managing interaction between people, i.e., para. 006, which provides an example of managing an interaction between customer, customer facing agent, and other entity involved. 
Next, the examiner notes that paragraph 0022 and fig. 2 do not show any improvement to “the visibility of the electronic ticket”. Granting accessibility to an electronic ticket by tying/linking them to 
Additionally, these elements (i.e.,  giving the customer-facing agent visibility to the status of the ticket when the ticket is reassigned to another agent)have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraphs 0049-0050 i.e., “ The computer program can be configured to operate on general purpose computer…”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, Applicant’s arguments concerning 101 rejection are not persuasive, and the rejection therefore is maintained in the updated 101 rejection below. 

Applicant’s arguments and amendments with respect to the 102 rejection to claims has been considered, an update 103 rejection will address applicant’s amendments below.  
Applicant argues that based on a review of Adrian, the document does not disclose these features of independent claims. Adrian contributes the problems discussed in the Background Section of the subject application in so far that the ticket is no longer visible when the manger re-assigns the ticket to another agent. See paragraph [0073] of Adrian ("if organization goals (e.g., workload balance, percent resolution on time, kick back rate, and the like) are not being met, users may be reassigned tickets to meet 
The examiner respectfully disagrees. Adrian’s para. 0073 teaches the selection of an internal agent based on their availability and the reassignment of the ticket if the agent is unavailable (“selecting an available internal agent from a list of available agents within the internal group”), wherein para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, where the system update the ownership of the group as described (“the data storage 515 communicates group assignment configuration data to the business logic server 510 for use in determining the group assignment for the ticket.”), while paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having ownership over all tickets within a group.
Accordingly, Applicant’s arguments concerning 103 rejection are not persuasive, and the rejection therefore is maintained in the updated 103 rejection below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the computer implemented process (claims 1-10), the apparatus (claims 11-19, 20), and the computer implemented process (claim 21) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing interaction between people including following rules or instruction, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:  A computer-implemented process for improving tracking and visibility of a an electronic ticket, comprising: setting a status of the electronic ticket(the “ticket”), allowing ownership of the ticket to be shared between a customer-facing agent and an internal agent, the customer- facing agent is an agent outside of a group of agents and is an agent that initially receives the incoming ticket, and the internal agent is an agent from the group of agents; depending on the changed status, selecting an internal group mapped to the ticket from a list of available internal groups; selecting an available internal agent from a list of available agents within the internal group; and updating the ticket such that ownership of the ticket is shared between a customer-facing agent and the internal agent, wherein the updating of the ticket comprises looping the internal agent into the ticket with the customer-facing agent being directly tied or linked to the ticket each time the ticket is updated giving the customer-facing agent visibility to the status of the ticket when the ticket is reassigned to another agent.  Claim 11 and 21 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to computer (computer implemented method), electronic ticket, giving the customer-facing agent visibility to the status of the ticket when the ticket is reassigned to another agent, at least one processor and memory comprising instructions (claim 11).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraphs 0049-0050 i.e., “ The computer program can be configured to operate on general purpose computer…”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: computer (computer implemented method), electronic ticket, giving the customer-facing agent visibility to the status of the ticket when the ticket is reassigned to another agent, at least one processor and memory comprising instructions (claim 11) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2-10, 12-18, and 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas L. Adrian (US 2014/0278646 A1, “Adrian”) in view of Rangachari Anand (US 2014/01129536 A1, hereinafter “Anand”).
Claim 1/11:
Adrian describes a method of managing and tracking incident ticket assignment executed on a computer as described in para. [0022] in an electronic form as illustrated in figures 8A-8B(a list of electronic tickets), a computer-implemented process for improving tracking and visibility of an electronic ticket, comprising: para. [0024] describes a call desk receives a call from a client indicating a problem, where the agent desk may enter the problem ticket into a trouble ticket system which generates a ticket, wherein the trouble ticket system communicate the information to a server which includes a trouble ticket work assignment, setting a status of the electronic ticket (the “ticket”), allowing ownership of the ticket to be shared with [agents] para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, while [0072-0074] describe assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having ownership over all tickets within a group; depending on the changed status, selecting an internal group mapped to the ticket from a list of available internal groups where the system update the ownership of the group as described (“the data storage 515 communicates group assignment configuration data to the business logic server 510 for use in determining the group assignment for the ticket.”); selecting an available internal agent from a list of available agents within the internal group while paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group; and updating the ticket such that ownership of the ticket is shared between the customer-facing agent and the internal agent paras. [0073, 0082, 0085-0086] describe a manager/customer-facing agent having ownership over all tickets within a group, where they can monitor and manage tickets, wherein the updating of the ticket comprises looping the internal agent into the ticket with the customer-facing agent being directly tied or linked to the ticket each time the ticket is updated, giving the customer-facing agent visibility to the status of the ticket when the ticket is reassigned to another agent para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, where the system update the ownership of the group as described (“the data storage 515 communicates group assignment configuration data to the business logic server 510 for use in determining the group assignment for the ticket.”), while paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having ownership over all tickets within a group.
While Adrian describes sharing visibility with two entities with an organization as describes in para. 0070, however it does not explicitly teach the following the customer- facing agent is an agent outside of a group of agents and is an agent that initially receives the incoming ticket, and the internal agent is an agent from the group of agents. 
Analogous reference Anand illustrates the customer- facing agent is an agent outside of a group of agents and is an agent that initially receives the incoming ticket, and the internal agent is an agent from the group of agents in figures 7 (element 702)and fig. 9A which illustrates ticket information associated with each ticket which include information such as Reporter_ID, Reporter_Goup, Resolver_ID, and Resolver_Group which represents two different entities associated with ticket, where reporter_ID and reporter group is interpreted as an agent outside of a group of agents and is an agent that initially receives the incoming ticket, while resolver_ID and Resolver_Group as the eternal agent from a different work group who solved/worked on the ticker (See Fig. 9A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anand with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of incident management, to include information such customer facing agent (reporter_ID) and internal agent (resolver_ID) as part of the ticket information stored. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the 

Claim 2/12:
Adrian describes, the computer-implemented process of claim 1, wherein the status is mapped to the internal group, allowing the internal agent to be selected for shared ownership of the ticket, para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, where the system update the ownership of the group as described (“the data storage 515 communicates group assignment configuration data to the business logic server 510 for use in determining the group assignment for the ticket.”), while paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group.

Claim 3/13: 
Adrian illustrates, the computer-implemented process of claim 1, further comprising: determining if the changed ticket status is mapped to an internal group, in figure 5 the decision of mapping a ticket to an internal group.

Claim 4/14:
Adrian describes, The computer-implemented process of claim 1, further comprising: determining if an internal agent from the internal group is available for associating the internal agent to the ticket, as part of the assigning decision is checking the availability of the agent as described in para. [0041].

Claim 5/15:
Adrian describes, the computer-implemented process of claim 1, wherein the customer facing agent remains a primary agent and the internal agent remains a secondary agent, where the customer facing agent/manager is the primary agent, while the internal agent is the secondary as described in paras. 0094-0095.

Claim 6-9 and 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas L. Adrian (US 2014/0278646 A1, “Adrian”) in view of Rangachari Anand (US 2014/01129536 A1, hereinafter “Anand”), as applied in claim 1 and 11,  and further in view of Hideki Yamanaka (US 2006/0210052 A1, hereinafter “Yamanaka”).

Claim 6/16:
While Adrian describes, and resetting the status of the ticket to disassociate the internal agent from the ticket, reassigning a ticket to a different agent, where para. 0096 and figures 8A and 8B describes the reassignment, “the `Sort By` option may allow the manager to easily re-assign tickets from the busiest users to the least busy users”, however Adrian does not explicitly disclose the following, however Yamanaka describes, The computer-implemented process of claim 1, further comprising: receiving a response from the internal agent, the response is added to the ticket by the internal agent, an agent adding a response to a ticket (element 238) as illustrated in figure 4;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamanaka with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of incident management, to apply the response section from the assigned agent to the ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 7/17:
Adrian describes, the computer-implemented process of claim 6, wherein the resetting of the status changes ownership of the ticket from the customer-facing agent and the internal agent to the customer-facing agent, wherein the reassignment option removes ownership from the internal agent while the manager/customer-facing agent remains to monitor or reassign ticket as described in para. 0096.

Claim 8/18: 
While Adrian describes, and changing the status of the ticket to disassociate the internal agent from the ticket and associate a new internal agent to the ticket to further process the ticket, reassigning a ticket to a different agent, where para. 0096 and figures 8A and 8B describes the reassignment, “the `Sort By` option may allow the manager to easily re-assign tickets from the busiest users to the least busy users”, however Adrian does not explicitly disclose the following, change of the status changes ownership of the ticket from the customer-facing agent and the internal agent to the customer-facing agent and the new internal agent, the reassignment option removes ownership from the internal agent to a new agent while the manager/customer-facing agent remains to monitor or reassign ticket, however Yamanaka describes, The computer-implemented process of claim 1, further comprising: receiving a response from the internal agent, the response is added to the ticket by the internal agent, an agent adding a response to a ticket (element 238) as illustrated in figure 4;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamanaka with Adrian to apply the response section from the assigned agent to the ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 9:
Adrian describes in para. [0096], The computer-implemented process of claim 8, wherein the changing of the status changes ownership of the ticket from the customer-facing agent and the internal agent to the customer-facing agent and the new internal agent, the reassignment option removes ownership from the internal agent to a new agent while the manager/customer-facing agent remains to monitor or reassign ticket.

Claim 21:
Adrian describes a method of managing and tracking incident ticket assignment executed on a computer as described in para. [0022] in an electronic form as illustrated in figures 8A-8B(a list of electronic tickets), a computer-implemented process for improving tracking and visibility of an electronic ticket, comprising: para. [0024] describes a call desk receives a call from a client indicating a problem, where the agent desk may enter the problem ticket into a trouble ticket system which generates a ticket, wherein the trouble ticket system communicate the information to a server which includes a trouble ticket work assignment, changing a status of the electronic ticket(the “ticket”), allowing ownership of the ticket to be shared with [multiple entities]; depending on the changed status, selecting an internal group mapped to the ticket from a list of available internal groups; selecting an available internal agent from a list of available agents within the internal group para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, where the system update the ownership of the group as described (“the data storage 515 communicates group assignment configuration data to the business logic server 510 for use in determining the group assignment for the ticket.”), while paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group; resetting the status of the ticket to disassociate the internal agent from the ticket, wherein the resetting of the status changes ownership of the ticket from the customer-facing agent and the internal agent to the customer-facing agent reassigning a ticket to a different agent, where para. 0096 and figures 8A and 8B describes the reassignment, “the `Sort By` option may allow the manager to easily re-assign tickets from the busiest users to the least busy users”, wherein the reassignment option removes ownership from the internal agent to a new agent while the manager/customer-facing agent remains to monitor or reassign ticket, and updating the ticket such that ownership of the ticket is shared between the customer-facing agent and the internal agent paras. [0073, 0082, 0085-0086] describe a manager/customer-facing agent having ownership over all tickets within a group, where they can monitor and manage tickets, wherein the updating of the ticket comprises looping the internal agent into the ticket with the customer-facing agent being directly tied or linked to the ticket each time the ticket is updated, giving the customer-facing agent visibility to the status of the ticket when the ticket is reassigned to another agent para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, where the system update the ownership of the group as described (“the data storage 515 communicates group assignment configuration data to the business logic server 510 for use in determining the group assignment for the ticket.”), while paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having ownership over all tickets within a group.
While Adrian describes sharing visibility with two entities with an organization as describes in para. 0070, however it does not explicitly teach the following the customer- facing agent is an agent outside of a group of agents and is an agent that initially receives the incoming ticket, and the internal agent is an agent from the group of agents. 
Analogous reference Anand illustrates the customer- facing agent is an agent outside of a group of agents and is an agent that initially receives the incoming ticket, and the internal agent is an agent from the group of agents in figures 7 (element 702)and fig. 9A which illustrates ticket information associated with each ticket which include information such as Reporter_ID, Reporter_Goup, Resolver_ID, and Resolver_Group which represents two different entities associated with ticket, where reporter_ID and reporter group is interpreted as an agent outside of a group of agents and is an agent that initially receives the incoming ticket, while resolver_ID and Resolver_Group as the eternal agent from a different work group who solved/worked on the ticker (See Fig. 9A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anand with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of incident management, to include information such 
Adrian does not explicitly disclose the following, however Yamanaka describes, receiving a response from the internal agent, the response is added to the ticket by the internal agent, an agent adding a response to a ticket (element 238) as illustrated in figure 4;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamanaka with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of incident management, to apply the response section from the assigned agent to the ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas L. Adrian (US 2014/0278646 A1, “Adrian”) in view of Rangachari Anand (US 2014/01129536 A1, hereinafter “Anand”), as applied in claim 5 and 15,  and further in view of Drenda Marchman (US 2010/0010848 A1, hereinafter (“Marchman”).
Claim 10/20: 
Adrian does not explicitly teach the following, however Marchman teaches: The computer-implemented process of claim 5, further comprising: transmitting a status update from a customer-facing agent to a consumer associated with the ticket, notifying the consumer of the response from the internal agent; and marking the ticket as resolved,  the trouble ticket management application 220 closes the trouble ticket and notifies the user that the trouble ticket is closed via user interface screen 270 as describes in [para. 0077].
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140136255 A1
Dynamic Task Management
Grabovski; Vadim et al.
US 20050010461 A1
Information technology service request level of service monitor
Manos, John
US 8630886 B2
Method and system for providing enhanced trouble ticket status content
White; Chris L. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/R.K.A./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683